Wilson, Judge:
This is an appeal for reappraisement of certain “ ‘Jet Puller’ brand Eatchet Lever Hoists,” exported from Japan on or about July 30,1961.
The record indicates that notice of advance of value was served on the importer on December 18,1962. A purported appeal to reappraisement was filed on December 13, 1962, 5 days before the notice of appraisal was given. Section 501 of the Tariff Act of 1930, as amended, reads:
SEO. 501. NOTICE OF APPRAISEMENT — REAPPRAISEMENT.
The collector shall give written notice of appraisement to the consignee, his agent, or his attorney, if (1) the appraised value is higher than the entered value, or (2) a change in the classification of the merchandise results from the appraiser’s determination of value, or (3) in any case, if the consignee, his agent, or his attorney requests such notice in writing before appraisement, setting forth a substantial reason for requesting the notice. The decision of the appraiser, including all determinations entering into the same, shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, or filed by the consignee or his agent *676with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * *
Counsel for the plaintiff conceded that what was relied upon as an appeal was filed prior to the date the notice of appraisement was sent out (B. 9). The appeal in this case was untimely and the same was ordered dismissed. Accordingly, this appeal to reappraisement is dismissed for untimeliness.
Judgment will issue accordingly.